PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/346,329
Filing Date: 30 Apr 2019
Appellant(s): BAYER et al.



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-16, 23-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carden (4,201,737) in view of Bayer et al. (2015/0030317).
Regarding claim 1, in fig. 1 and 4-5 Carden discloses a water reservoir 12 for an apparatus for humidifying a flow of breathable gas, the water reservoir constructed and arranged to removably engage with a heater plate 42 of the apparatus when in an operative position to provide heat to a volume of liquid in the water reservoir (Col. 4, ll. 37-40), the water reservoir comprising: a reservoir base 16 including a cavity (formed by walls of 16) structured to hold a volume of liquid 24; and a thin film 20 provided to the reservoir base, wherein the thin film comprises a sealed connection with the reservoir base so as to form at least a portion of the reservoir base for holding the volume of liquid (Fig. 4), the thin film is adapted to removably and thermally engage with the heater plate (Col. 4, ll. 37-40) when the water reservoir is in the operative position to allow thermal transfer of heat from the heater plate to the volume of liquid in use, wherein the thin film includes a first side (upper surface of 20) adapted to form a bottom interior surface of the water reservoir exposed to the volume of liquid (Fig. 1) and a second side (bottom surface of 20 in contact with heater 42), opposite to the first side, wherein the second side of the thin film is adapted to form a bottom, exposed exterior surface of the water reservoir exposable to the heater plate (Fig. 1 and Fig. 4) to allow 
Regarding claim 2, the modified Carden discloses that the thin film includes a wall thickness of 0.5 mm, but is silent regarding a wall thickness less than 0.5 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the modified Carden’s 0.5 mm film thickness with a thickness less than 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that a thickness of less than 0.5 mm would perform equally as well at providing heat conductance. In re Aller, 105 USPQ 233. 

Regarding claim 4, the modified Carden discloses that the thin film is provided as a separate and distinct structure from the reservoir base (Fig. 1 and Fig. 4 Carden).
Regarding claim 5, the modified Carden discloses that the thin film comprises a pre-formed structure that is non-removably secured to the reservoir base (Fig. 4 Carden, [0007] Bayer).
Regarding claim 6, the modified Carden discloses that the reservoir base (16 Carden) includes a hole (opening at bottom of 16 that 20 attaches to, Carden) structured to receive the thin film (Fig. 4 Carden).
Regarding claim 7, the modified Carden discloses that the thin film includes a shape that corresponds to a shape of the hole (Fig. 4, Carden).
Regarding claim 8, the modified Carden discloses that the thin film is generally planar (Fig. 1 Carden).
Regarding claim 9, the modified Carden discloses that the second side of the thin film provides a contact surface structured and arranged to directly and removably engage with the heater plate when the water reservoir is in the operative position (Fig. 1 and Fig. 4, Carden).
Regarding claim 10, the modified Carden discloses that the non-metallic material of the thin film is similar to a material of the reservoir base (both have some amount of rigidity and are similar in that regard).

Regarding claim 12, the modified Carden discloses one or more ribs (protrusions at the bottom of 16 that mate with 18 are ribs that extend across the film 20 that allow for connection to the heater plate, Carden) structured and arranged to extend across the thin film so as to create a force adapted to push the thin film against the heater plate when the water reservoir is in the operative position.
Regarding claim 13, the modified Carden discloses that the reservoir base includes a base upper body (upper portion of 16, Carden), and a base bottom plate (bottom portion of 16, Carden), and wherein the base upper body, the base bottom plate, and the thin film together form the cavity (Fig. 1 Carden).
Regarding claim 14, the modified Carden further discloses a reservoir lid (15, Carden) movably connected to the reservoir base to allow the water reservoir to be convertible between an open configuration and a closed configuration (Col, 3, ll. 49-55, Carden).
Regarding claim 15, in fig. 1 and 4-5 Carden discloses a water reservoir 12 for an apparatus for humidifying a flow of breathable gas, the water reservoir constructed and arranged to removably engage with a heater plate 42 of the apparatus when in an operative position to provide heat to a volume of liquid in the water reservoir (Fig. 4), the water reservoir comprising: a reservoir base 16 including bottom (bottom portion of 16) and side walls (side walls of 16) forming a cavity structured to hold a volume of liquid 24; and a conductive portion 20 provided to the reservoir base, wherein the conductive 
Regarding claim 16, the modified Carden discloses that the thin film comprises a pre-formed structure that is secured or otherwise provided to the reservoir base (Fig. 4, Carden).
Regarding claim 23, the modified Carden discloses that the water reservoir comprises a separate, insertable unit adapted for repeated, removable engagement with the heater plate of the apparatus (Fig. 1 and Fig. 4, Carden).
Regarding claim 24, the modified Carden discloses that the water reservoir further comprises a reservoir lid (15, Carden), the reservoir lid comprising an inlet (26, Carden) for receiving the flow of breathable gas into the water reservoir and an outlet (34 Carden) for delivering a flow of humidified breathable gas from the water reservoir (Col. 3, ll. 49-Col. 4, ll. 24, Carden). 
Regarding claim 25, the modified Carden discloses that the thin film is structured and arranged to overlap with bottom and/or side walls of the reservoir base (Fig. 1 Carden).
Regarding claim 27, the modified Carden discloses that the thin film comprises surfaces structured and arranged to directly contact with surfaces of the reservoir base to form said direct, non-removable and sealed connection with the reservoir base (in fig. 5, film 20 of Carden is in direct contact with base 16 by a non-removable and sealed connection ([0007] Bayer).
Regarding claim 28, the modified Carden discloses that the reservoir base (16 Carden) includes a bottom wall (lower half of vertical inner wall of 16 that 20 contacts, 
Regarding claim 29, the modified Carden discloses that the thin film is further directly and sealing connected to the side walls such that the thin film directly contacts and overlaps with the bottom wall and the side walls in said direct, non-removable and sealed connection with the reservoir base (Fig. 5 Carden, [0007] Bayer).
Regarding claim 30, the modified Carden discloses that the thin film comprises a pre-formed structure (20 is pre-formed, Carden) that is directly and non-removably secured to at least the bottom wall in said direct, non-removable and sealed connection with the reservoir base (Fig. 5 Carden, [0007] Bayer).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carden and Bayer, as applied to claim 1 above, in further view of Mayer et al. (7,096,864).
Regarding claim 26, the modified Carden discloses that the thin film comprises an injection molded connection with the reservoir base, but is silent regarding that the thin film comprises an insert molded connection with the reservoir base. However, Mayer teaches a thin conductive film insert molded with a reservoir base (Col. 13, ll. 48-51). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Carden’s connection with an insert .

Claims 17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor et al. (2003/0066526) in view of Bayer et al. (2015/0030317).
Regarding claim 17, in fig. 3 and 5-6 Thudor discloses an apparatus for humidifying a flow of breathable gas, comprising: a water reservoir 10 including a cavity structured to hold a volume of liquid, the water reservoir comprising a reservoir base (bottom portion of 10, or bottom portion of 26 in fig. 5) and a thin film 24 provided to the reservoir base, wherein the thin film comprises a non-removable and sealed connection with the reservoir base so as to form at least a portion of the water reservoir for holding the volume of liquid [0069], wherein the thin film includes a first side (upper surface of 24) adapted to form a bottom interior surface of the water reservoir exposed to the volume of liquid and a second side (lower surface of 24), opposite to the first side, adapted to form a bottom exterior surface of the water reservoir, a water reservoir dock (structure in fig. 3 that 10 attaches to) forming a cavity structured and arranged to removably receive the water reservoir in an operative position (Fig. 3), the water reservoir dock including a heater plate (that portion 10 sits atop, [0043][0060] claim 7) adapted to removably and thermally engage the thin film of the water reservoir in the operative position to allow thermal transfer of heat from the heater plate to the volume of liquid in use [0069], but is silent regarding that the thin film comprises a non-metallic material, a film wall thickness of less than 1 mm and does not explicitly recite a direct connection between the film and reservoir. However, Bayer teaches humidifier device 
Regarding claim 20, the modified Thudor discloses that the water reservoir dock includes a dock air outlet (15 Thudor) to deliver a flow of breathable gas to the water reservoir.
Regarding claim 22, the modified Thudor discloses that the water reservoir is insertable to and removable from the water reservoir dock in a lateral direction ([0058] Thudor).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thudor and Bayer, as applied to claim 17 above, in further view of Row et al. (2010/0147299).
Regarding claim 21, the modified Thudor is silent regarding that the water reservoir further comprises a reservoir lid, the reservoir lid comprising an inlet for receiving a flow of breathable gas into the water reservoir and an outlet for delivering a flow of humidified breathable gas from the water reservoir. However, in fig. 5a Row .

(2) Response to Argument
I. Independent Claims
A. Rejection under 35 U.S.C. §103 over Carden (US 4,201,737) in view of Bayer (US 2005/0030317)
Claim 1
1. There is no teaching or suggestion to modify Carden in view of Bayer to include a thin film comprising a direct, non-removable and sealed connection with the reservoir base
Appellant argues on pages 9-10 that Carden lacks any express teaching or suggestion to implement a thin film comprising a direct, non-removable and sealed connection with the reservoir base, and lacks any reason or motivation to include a thin film comprising a direct, non-removable and sealed connection with the reservoir base as suggested by the Final office action.
This argument is not taken well since Bayer is applied to teach a thin film comprising a direct, non-removable and sealed connection with the reservoir base [0007]. Adding an adhesive between the thin film and the reservoir base of Carden, as taught by Bayer, has the predictable results of providing a sealed connection between 
Appellant argues on pages 10-11 that Carden’s heat transfer plate 20 (i.e., the alleged thin film) is specifically structured and arranged to comprise a removable connection with the chamber 16 to facilitate cleaning and sterilization of the reservoir 12.
This argument is not taken well since although it appears that Carden’s film 20 is removable from chamber 16, none of the appellant’s cited column and line numbers recite that Carden’s film 20 should be removable for cleaning as appellant alleges, but rather that chamber reservoir 12 as a whole is removable from heating means 14 to enable the reservoir 12 to be cleaned (Col. 6, ll. 26-31 Carden). Carden discusses that the film 20 be in a sealing relationship with chamber 16 such that leakage does not occur (Col. 3, ll. 55-61) as well as stopping lugs 90, as pointed out by appellant, to prevent ring 18 from being removed when the reservoir and heating means are assembled, but nowhere does Carden recite that film 20 should be removable from chamber 16 for any reason, including for the purpose of cleaning. Therefore, the addition of an adhesive between the film and reservoir of Carden, as taught by Bayer, would appear to only enhance the desired seal between Carden’s film and reservoir.
Appellant argues on pages 11-12 that the alleged modification of the heat transfer plate 20 to have direct, nonremovable and sealed connection with the chamber 16 in view of Bayer would eliminate the use of cap ring 18 and gasket 22, which would result in a configuration in which the reservoir 12 is devoid of structure to effect fastening with the heating means 14, i.e., clip 62, 64 of the heating means 14 
This argument is not taken well since the modification made by the examiner does not eliminate the use of cap ring 18 and gasket 22. Carden is only modified to “further include” molding or adhesive between the film and reservoir of Carden. Therefore, the cap ring 18 and gasket 22 remain and molding or adhesive is simply added between the film and reservoir of Carden, as taught by Bayer, which provides the predictable results of providing a sealed connection between the film and the reservoir base and even further enhances the seal between the film and reservoir base of Carden. 
Appellant argues on page 12 that Carden discloses an entirely different arrangement than Bayer so it would not be a case of a predictable modification to a direct, non-removable and sealed connection for Carden’s metal plate 20. 
Examiner disagrees since Carden and Bayer both teach a thin film in a direct, sealed connection with a reservoir base, the thin film in contact with a heater plate and therefore adding a non-removable connection as taught by Bayer would only enhance the direct, sealed connection between the film and the reservoir base. 
2. There is no teaching or suggestion to modify Carden in view of Bayer to include a thin film comprising a non-metallic material
Appellant argues on pages 12-13 that Carden lacks any express teaching or suggestion to implement a thin film comprising a non-metallic material, and lacks any reason or motivation to include a thin film comprising a non-metallic material as suggested by the Final office action and in Col. 4, lines 33-36 of Carden specifically discloses that its heat transfer plate 20 comprises a metal (e.g., stainless steel), and 
This argument is not taken well since Bayer is applied to teach a thin film 7 of non-metallic material (silicone [0040]), which is “thermally conductive so as to effectively transfer heat from the hot plate or heating element 6 to the water in the tub.” It would have been obvious to modify Carden’s film material between a heater and water with a non-metallic material, for the purpose of providing an alternate material having the predictable results of providing heat transfer. 
Appellant argues on page 13 that Carden’s plate 20 had a concave shape, which Bayer does not teach, and further that Bayer does not teach a separate and removable film and that due to these different arrangements the modification would not have been predictable. 
Examiner disagrees since Bayer was only applied to teach a non-metallic material and the shape of Carden’s film versus Bayer’s film does not appear to be relevant. Carden’s film material as modified with Bayer’s non-metallic material would provide an alternate material having the predictable results of providing heat transfer between the heater and water, while still providing a concave shaped film.
3. There is no teaching or suggestion to modify Carden in view of Bayer to include a thin film including a wall thickness less than 1 mm.
Appellant argues on page 14 that Carden lacks any express teaching or suggestion to implement a thin film including a wall thickness less than 1 mm, and lacks any reason or motivation to include a thin film including a wall thickness less than 1 mm as suggested by the Final office action. Appellant argues that Carden fails to teach or suggest a specific wall thickness of its metal, heat transfer plate 20 and that Bayer’s film 
This argument is not taken well since Bayer is applied to teach a thin film located between a heater and water to provide heat transfer and having a wall thickness less than 1 mm [0013]. Such a modification provides a thickness having the predictable results of allowing for heat transfer. The fact that Bayer’s film is not removable from its heater has no bearing on the modification since Carden’s film thickness as modified with a wall thickness less than 1 mm would appear to perform equally as well at providing heat transfer due to Carden and Bayer’s teachings of a direct connection between the heater, film and water as well as their teaching of their respective films allowing for heat transfer.
4. There is no reason or motivation to combine Carden and Bayer
Appellant argues on pages 14-15 that Carden includes a different reservoir arrangement than Bayer, and there is no reason or motivation for one skilled in the art to look to Bayer’s water reservoir with inmolded heater to modify Carden’s reservoir 12 which is removably engageable with a heating means 14. It is impermissible to simply pick and choose missing aspects from Carden in Bayer and exclude the remaining elements in Bayer. 
This argument is not taken well since one of ordinary skill in the art would look to Bayer since both Carden and Bayer teach reservoirs in direct contact with a heater and that include thin films for heat transfer between the heater and water. Further, examiner’s modifications have proper reasoning and motivation, as required (see rejections above). 

This argument is not taken well since the modifications to Carden’s film either rely on KSR teachings in part, in which the modifications yield predictable results as detailed in the rejections above, or enhance the overall device of Carden, such as in the sealing configuration between the film and the reservoir, as detailed in the rejections above.
Appellant argues on page 16 that there is no evidence that modifying Carden to include aspects of Bayer’s lining would even be operable for its intended purpose, as modification of the connection, material, and wall thickness of the heat transfer plate 20 used in Carden may affect its durability, heating efficiency, cleanability, etc.
This argument is not taken well since it is unclear how the durability, heating efficiency and cleanability, etc. would be affected since no details regarding this argument have been provided. It appears that the teachings of Bayer’s film, which is located between a heater and water for heat transfer, would be reasonably looked upon to teach the above modifications without negative effects to the film’s durability, heating efficiency, cleanability, etc. since Carden also teaches a film located between a heater and water for heat transfer and there is no specific reasoning in this argument as to why the predictable results detailed in the rejections above would not be yielded. 
Claim 15
1. There is no teaching or suggestion to modify Carden in view of Bayer to
include a conductive portion comprising a direct, non-removable and sealed
connection with the reservoir base

2.    There is no teaching or suggestion to modify Carden in view of Bayer to include a thin film comprising a non-metallic material
Please see response to appellant’s arguments above under Section A, Sub-section 2.
3.    There is no reason or motivation to combine Carden and Bayer
Please see response to appellant’s arguments above under Section A, Sub-section 4.
Claim 17
1. There is no teaching or suggestion to modify Thudor in view of Baver to include a thin film comprising a direct, non-removable and sealed connection with the reservoir base
Appellant argues on page 18 that Thudor lacks any express teaching or suggestion to implement a thin film comprising a direct, non-removable and sealed connection with the reservoir base, and lacks any reason or motivation to include a thin film comprising a direct, non-removable and sealed connection with the reservoir base as suggested by the Final office action. Paragraph [0069] of Thudor merely states that the chamber as shown in Fig. 5 is constructed from an open bottomed plastic container enclosed by a heat conductive base 24, and therefore is devoid of any disclosure regarding connection of the base 24 to the container. As such, there is no evidence that Thudor could or would be modified to include a thin film comprising a direct, non-removable and sealed connection with the reservoir base.
This argument is not taken well since Bayer is applied to teach a thin film comprising a direct, non-removable and sealed connection with the reservoir base 
2. There is no teaching or suggestion to modify Thudor in view of Bayer to include a thin film comprising a non-metallic material
Appellant argues on page 19 that Thudor lacks any express teaching or suggestion to implement a thin film comprising a non-metallic material, and lacks any reason or motivation to include a thin film comprising a non-metallic material as suggested by the Final office action. Paragraph [0069] of Thudor merely states that the chamber as shown in Fig. 5 is constructed from an open bottomed plastic container enclosed by a heat conductive base 24, and therefore is devoid of any disclosure regarding any specific material of the heat conductive base 24. As such, there is no evidence that Thudor could or would be modified to include a thin film comprising a non-metallic material.
This argument is not taken well since Bayer is applied to teach a thin film 7 of non-metallic material (silicone [0040]), which is “thermally conductive so as to effectively transfer heat from the hot plate or heating element 6 to the water in the tub.” It would have been obvious to modify Thudor’s film material between a heater and water with a non-metallic material, for the purpose of providing an alternate material having the predictable results of providing heat transfer. The fact that Thudor is silent as to its film’s material is not relevant here since the modified Thudor’s film material allows for heat transfer between a heater and water.
3. There is no teaching or suggestion to modify Thudor in view of Bayer to include a thin film including a wall thickness less than 1 mm
Appellant argues on pages 19-20 that Thudor lacks any express teaching or suggestion to implement a thin film including a wall thickness less than 1 mm, and lacks any reason or motivation to include a thin film including a wall thickness less than 1 mm as suggested by the Final office action. Appellant argues that Carden fails to teach or suggest a specific wall thickness of its metal, heat transfer plate 20 and that Bayer’s film is a lining that is not removable from its heater and therefore doesn’t teach a thickness for a film that is removable from a heater plate.
This argument is not taken well since Bayer is applied to teach a thin film located between a heater and water to provide heat transfer and having a wall thickness less than 1 mm [0013]. Such a modification provides a thickness having the predictable results of allowing for heat transfer. The fact that Bayer’s film is not removable from its heater has no bearing on the modification since Carden’s film thickness as modified with a wall thickness less than 1 mm would appear to perform equally as well at providing heat transfer due to Thudor and Bayer’s teachings of a direct connection between the heater, film and water as well as their teaching of their respective films allowing for heat transfer.
4. There is no reason or motivation to combine Thudor and Bayer
Appellant argues on pages 20-21 that Thudor includes a different reservoir arrangement than Bayer, and there is no reason or motivation for one skilled in the art to look to Bayer’s water reservoir with inmolded heater to modify Thudor’s reservoir which is removably engageable with a heating means. It is impermissible to simply pick 
This argument is not taken well since one of ordinary skill in the art would look to Bayer since both Thudor and Bayer teach reservoirs in direct contact with a heater and that include thin films for heat transfer between the heater and water. Further, examiner’s modifications have proper reasoning and motivation, as required (see rejections above). 
Appellant argues on page 21 that there is no evidence that modifying Thudor to include aspects of Bayer’s “lining” would provide any advantages to Thudor’s reservoir arrangement. 
This argument is not taken well since the modifications to Thudor’s film either rely on KSR teachings in part, in which the modifications yield predictable results as detailed in the rejections above.
Appellant argues on page 21 that there is no evidence that modifying Thudor to include aspects of Bayer’s lining would even be operable for its intended purpose, as modification of the connection, material, and wall thickness of the heat transfer plate used in Thudor may affect its durability, heating efficiency, cleanability, etc.
This argument is not taken well since it is unclear how the durability, heating efficiency and cleanability, etc. would be affected since no details regarding this argument have been provided. It appears that the teachings of Bayer’s film, which is located between a heater and water for heat transfer, would be reasonably looked upon to teach the above modifications without negative effects to the film’s durability, heating efficiency, cleanability, etc. since Thudor also teaches a film located between a heater 
II. Dependent Claims
A. Rejection under 35 U.S.C. §103 over Carden (US 4,201,7371 in view of Bayer (US 2005/0030317)
Claim 2
Appellant argues that paragraph 13 of Bayer merely discloses that the lining preferably has a thickness between 0.5 mm and 5 mm, more preferred between 1 mm and 3 mm. Bayer lacks any express teaching or suggestion to include a wall thickness less than 1 mm, and lacks any reason or motivation to include a wall thickness less than 1 mm.
This argument is not taken well since it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the modified Carden’s 0.5 mm film thickness with a thickness less than 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that a thickness of less than 0.5 mm would perform equally as well at providing heat conductance. In re Aller, 105 USPQ 233. 
Claim 5
Please see the response above under Section A, Sub-section 1.
Claim 12
Appellant argues on page 22 that the alleged ribs of Carden are screw threads provided to the chamber 16 that are arranged to threadably engage the cap ring 18 so 
Examiner disagrees since Carden discloses one or more ribs (protrusions at the bottom of 16 that mate with 18) that extend across both the height of the vertically extending portion of film 20 in contact with 16 as well as across the thickness of the horizontally extending portion of film 20. Examiner notes that the definition of “across” is: From one side of to the other: a bridge across a river. American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved. Therefore, the ribs do extend from a bottom side of a vertically extending portion of the film to a top side of a vertically extending portion of the film as well as from a bottom side of a horizontally extending portion of the film to a top side of a horizontally extending portion of the film. Further, the ribs create a force adapted to push the plate 20 against the heater plate when the water reservoir is in the operative position when the ribs engage cap ring 18 and cap ring 18 engages with clips 64 (see fig. 4-5 of Carden).
Claim 16
Please see the response above under Section A, Sub-section 1.
Claim 27
Please see the response above under Section A, Sub-section 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785  

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.